Exhibit 4.7 PHOTOMEDEX, INC. SECURED CONVERTIBLE PROMISSORY NOTE $720,000 (the “Principal Amount”) September 1, 2009 FOR VALUE RECEIVED, PHOTOMEDEX, INC., a Delaware corporation (the “Company”), promises to pay to the order of Perseus Partners VII, L.P., or its registered assigns (the “Holder”), the Principal Amount, or such lesser amount as shall then equal the outstanding Principal Amount, together with interest thereon at a rate equal to 8.0%per annum, and computed on the basis of a year consisting of 360 days in accordance with the terms set forth in Section2 of this Secured Convertible Promissory Note (this “Convertible Note”). This Convertible Note is issued as an Additional Note pursuant to Section 2(a) of the Secured Convertible Promissory Note dated February 27, 2009 and is rendered as the first Additional Note in payment for the first six months of accrued interest under the Secured Convertible Promissory Note dated February 27, 2009. The following is a statement of the rights of the Holder and the conditions to which this Convertible Note is subject, and to which the Holder hereof, by the acceptance of this Convertible Note, agrees: 1.Definitions.Capitalized terms defined in the Purchase Agreement and used herein without definition have the same meaning herein as in the Purchase Agreement.
